IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

Opinion Number: 2010-NMCA-061

Filing Date: March 30, 2010

Docket No. 29,241

ARENA RESOURCES, INC.

       Plaintiff-Appellee,

v.

OBO, INC.,

       Defendant-Appellant.

APPEAL FROM THE DISTRICT COURT OF LEA COUNTY
Gary L. Clingman, District Judge

Cotton, Bledsoe, Tighe & Dawson, P.C.
Matt Catalano
Susan Richardson
Midland, TX

for Appellee

Davis, Gerald & Cremer, P.C.
Robert P. Crumpler, Jr.
Midland, TX

Reagan & Sanchez, P.A.
Mark Terrence Sanchez
Hobbs, NM

for Appellant

                                       OPINION

SUTIN, Judge.

{1}      This case involves a dispute between two of three working-interest owners in an
oilfield called the Seven Rivers-Queen Unit (the unit) located in Lea County, New Mexico.
The parties’ relationships were governed by a unit agreement and a unit operating
agreement. The operating-interest owner, Arena Resources, Inc. (Arena), redeveloped the
unit and sought reimbursement from the other interest owners for the redevelopment
expenses. Because Arena did not obtain approval from either of the two other interest
owners as required under the parties’ unit operating agreement, one of the other interest
owners, OBO, Inc. (OBO), refused to pay for expenses associated with the unauthorized
project. Arena sued OBO. The district court concluded that although Arena breached one
or both of the agreements and that OBO did not, the project ultimately benefitted the unit and
based on unjust enrichment, OBO was obligated for its share of the costs. OBO appeals.
We hold that the court erred, and we reverse.

BACKGROUND

{2}     Arena, OBO, and the Evelyn Clay O’Hara Trust (the Trust) are the working-interest
owners in the unit. Arena is the operator and owns about 71.1% participation or working
interest in the unit. OBO owns about 25.8% and the Trust owns about 3.1% participation
or working interest. The relationships of the working-interest owners are governed by a unit
agreement and a unit operating agreement, both of which were effective as of January 1,
1973. In 2006 Arena sought the consent of the other working-interest owners to redevelop
the unit by drilling new wells and by fracture stimulating some of the existing wells. The
unit operating agreement required that any expenditures in excess of $15,000 be approved
by the affirmative vote of at least two working-interest owners owning at least 70% of the
voting interest. Arena proposed to redevelop the unit, and although OBO received various
requests from Arena for consent to proceed with the redevelopment, OBO did not respond,
did not sign any authorizations for expenditures in relation to the redevelopment, and did not
agree to any expenditures in excess of $15,000.

{3}      Arena initiated the redevelopment of the unit without having received consent from
the other working-interest owners. Arena charged OBO’s account for its proportionate share
of the redevelopment expenses, just as it had done in its course of dealing with OBO before
this redevelopment with respect to unit expenses. However, expenses exceeded revenues in
OBO’s account, and Arena demanded that OBO reimburse Arena for the claimed expenses
owed which, at some point, amounted to approximately $1.8 million. OBO refused to pay,
and this caused Arena to file a complaint and a second amended complaint against OBO
claiming breach of the parties’ agreements and seeking recovery of expenses and foreclosure
on its contractual operator’s lien against OBO’s unit interest. The operative complaint
averred that “[t]he lien may be enforced as a contractual lien, mortgage lien, constitutional
lien, equitable lien, or any other lien afforded by the law and of the [S]tate of New Mexico.”
It also contained a general request for “all other proper relief available at law [or] in equity
that the [c]ourt may be deemed just and proper in the matter.” The complaint nowhere
specifically indicated that Arena asserted a claim or sought recovery under or pursuant to
any particular equitable doctrine or remedy.

{4}     A little more than a month before trial, Arena moved for leave to file a third amended
complaint based on new counsel’s discovery that Arena had not raised a number of issues
in its pleadings. Arena sought to add theories of ratification, affirmation, estoppel, co-
tenancy, and waiver. These theories were aimed at overcoming various positions OBO
asserted in a motion for summary judgment. The court denied Arena’s motion for leave to
file a third amended complaint. One week after moving to amend, Arena filed its first
supplemental responses and designation of witnesses. Arena sought in part to inject into the
record theories it unsuccessfully sought to present through its proposed third amended
complaint. When OBO objected to Arena’s strategy, the court entered an order stating that
Arena was precluded at trial from mentioning, referring to, arguing, and/or offering evidence
on any matter, claim, count, and/or cause of action not included in Arena’s second amended
complaint. The court also disallowed Arena’s witnesses designated as expert/fact witnesses.
In the present appeal, Arena did not file a cross-appeal and does not otherwise claim on
appeal that the court erred in the foregoing rulings.

{5}     Other than the references in its second amended complaint to “equitable lien” and
“equity” as quoted earlier in this opinion, nothing filed by Arena specifically mentioned that
it was asserting or seeking an equitable claim or lien or remedy based on theories of
unconscionable OBO conduct, unjust enrichment, or unconscionable windfall or result.
Furthermore, Arena does not indicate in its answer brief on appeal that it verbally asserted
any such claim, right of recovery, remedy, or theory prior to or during trial. Arena’s
requested findings of fact and conclusions of law filed five days before trial made no
mention whatsoever of equity, equitable lien or remedy, unconscionable OBO conduct,
unjust enrichment, or unconscionable windfall or result.

{6}     The trial appears to have left the district court in somewhat of a quandary as to how
to evaluate the merits of Arena’s claims, given the apparent circumstance that Arena
unilaterally proceeded with its redevelopment project without the consent required in the unit
operating agreement, yet also given the apparent circumstance that the project produced oil
and gas, enhanced the unit, and netted favorable present and future revenue consequences.
After having heard testimony and having received exhibits on the merits of the claims
asserted in Arena’s second amended complaint, the court asked counsel for “a bit of
guidance as to the appropriate remedy in this matter.”

{7}      In responding to the court’s request for guidance, Arena mentioned nothing expressly
relating to any equitable claim, equitable lien or remedy, or any unconscionable conduct or
unjust enrichment. The closest Arena came to possibly invoking equity was when it told the
court that, if none of Arena’s theories persuaded the court, it should at least “be allowed to
recoup [its] expenses by netting until payout.” Because of the uncertainty as to what was
owed by or to it, OBO asked the court to order an accounting, including, in particular,
Arena’s attribution of revenue to expenses on the parties’ joint account. OBO sought this
relief under Rule 1-054(C) NMRA, pursuant to which OBO asserted that the court could
“fashion a final judgment . . . that affords the complete relief [in] the case.” The court stated
that it did not think there was any question that Arena did not have proper authorization to
proceed but also stated that that did not mean OBO got free oil wells. The court indicated
that it would order an accounting and would then “fashion a remedy once that’s done
whereby OBO pays its part of this . . . project,” stating further that “[n]either side is
completely blameless in this matter.” The court stated that OBO was “not going to get any
free oil wells, and [they are] not [getting] free refraqs.” Arena did not object to OBO’s
request for an accounting. At no time after the evidence was presented at trial did Arena
move to amend its pleadings in any manner to conform to the evidence.




                                               3
{8}     Two days after trial, on March 12, 2008, the court entered its findings of fact and
conclusions of law. The court concluded that Arena breached the unit agreement and/or the
unit operating agreement when it failed to get the affirmative vote of either OBO or the Trust
and then unilaterally embarked on the redevelopment program. The court further concluded
that Arena breached the unit agreement and/or the unit operating agreement when it netted
the additional expenses of the redevelopment project against OBO’s interest in the revenue
of the unit. The court denied Arena’s breach of contract claim and Arena’s claim seeking
foreclosure of its operator’s lien. The foregoing conclusions and determinations and the
court’s findings that support these conclusions and determinations are not the subject of a
cross-appeal and are not otherwise attacked or challenged by Arena on appeal. At the same
time, however, the court concluded that the unit had been improved, its oil and gas
production had been increased, OBO’s interest in the unit had been enhanced
proportionately, OBO was not entitled to be unjustly enriched, and OBO had to pay its
portion of Arena’s redevelopment program from the production of the unit.

{9}     The court also ordered an accounting to determine if OBO was entitled to a credit for
any overpayments that may have been made. As for the status of the account without regard
to the redevelopment issue, the court found that, historically, OBO was paying its share of
unit operating expenses through “netting” by which the operator withheld and paid itself.
The court also found that “[i]n some months, OBO’s unit oil production revenue was
insufficient to pay OBO’s unit expenses. . . . In some months[,] it was sufficient and any
excess was either applied to OBO’s unpaid unit expenses or remitted to OBO.” The court
rejected Arena’s request for foreclosure of its operator’s lien as to the alleged under-
payments on the account because, although OBO may have been behind in payment on the
account, the parties’ business relationship constituted a course of dealing and Arena did not
object to OBO’s payment delinquencies until it filed its suit against OBO. Arena has not
cross-appealed from the order for an accounting.

{10} The court’s findings of fact and conclusions of law entered after trial contained the
first mention by anyone in the proceedings of unjust enrichment. The court specifically
concluded that OBO was not entitled to be unjustly enriched notwithstanding Arena’s breach
of the unit agreement and/or the unit operating agreement. This conclusion of unjust
enrichment was based on findings and conclusions that Arena’s redevelopment increased oil
and gas production on the unit, improved the unit, and benefitted OBO’s interest.

{11} Concerned about the foregoing findings and conclusions relating to unjust
enrichment, OBO filed a motion for judgment arguing that Arena never asserted a claim in
unjust enrichment; that the case was not tried on that theory; that equity could not be invoked
inconsistent with the parties’ express contract, absent an unconscionable result; and that
there existed no findings of fact or evidence presented by Arena that supported the court’s
conclusion that OBO was unjustly enriched. In this motion for judgment and in a separate
motion for consideration, OBO asked the court to consider the filed court-ordered accounting
of the parties’ account status and to award OBO a credit of approximately $2.2 million based
on Arena’s “netting . . . of unauthorized expenses from OBO’s revenue interest on the
[u]nit.” In a response, Arena argued that its second amended complaint sought foreclosure
of its operator’s lien and included a general request for equitable relief and that the pleading


                                               4
satisfied any notice requirement and entitled the court to grant equitable relief based on
unjust enrichment and an unconscionable windfall result.

{12} Following a hearing on the parties’ motions for judgment, the court, on October 3,
2008, entered a judgment requiring Arena to repay approximately $1.8 million to OBO.
However, shortly afterward, the court entered an amended judgment that awarded
approximately $1.8 million to Arena on the same grounds as those contained in its findings
of fact and conclusions of law, namely, that the unit had been improved, its oil and gas
production had been increased by Arena’s redevelopment program and investment, OBO’s
interest in the unit had been enhanced proportionately, and OBO was not entitled to be
unjustly enriched. OBO’s appeal from this amended judgment is now before this Court.

DISCUSSION

{13} The critical issue in this case as to whether the district court was permitted to
exercise its equitable powers is a question of law. We review this issue de novo. Smith &
Marrs, Inc. v. Osborn, 2008-NMCA-043, ¶ 19, 143 N.M. 684, 180 P.3d 1183. We hold that
the district court in the present case was not permitted to exercise its equitable powers to
grant relief under an unjust enrichment theory of recovery.

{14} Our Supreme Court has given us a scholarly recitation as to how to understand a
claim seeking restitution based on unjust enrichment. “[R]estitution for unjust enrichment
constitutes an independent basis for recovery in a civil-law action, analytically and
historically distinct from the other two principal grounds for such liability, contract and tort.”
Hydro Conduit Corp. v. Kemble, 110 N.M. 173, 178, 793 P.2d 855, 860 (1990). “Restitution
based on unjust enrichment . . . is its sole preserve.” Id. (internal quotation marks and
citation omitted). Yet it “carries many labels, some of which may be analytically or
theoretically distinct from others, but all of them having common root, at least historically,
in the concept of an action sounding in contract.” Id. In Hydro Conduit, in addressing
whether a claim seeking restitution for unjust enrichment was a claim “based on contract”
under a governmental immunity statute, the Court approved this description:

                Actions brought upon theories of unjust enrichment, quasi contract,
        contract implied in law, and quantum meruit are essentially the same. Courts
        frequently employ various terminology interchangeably to describe that class
        of implied obligations where, on the basis of justice and equity, the law will
        impose a contractual relationship between parties, regardless of their assent
        thereto.

Id. at 179, 793 P.2d at 861 (internal quotation marks and citation omitted).

{15} Our courts have indicated that restitution for unjust enrichment is equitable in nature.
See Albuquerque Nat’l Bank v. Albuquerque Ranch Estates, Inc., 99 N.M. 95, 102, 654 P.2d
548, 555 (1982) (recognizing the availability of equity to prevent unjust enrichment),
rejected on other grounds by J.R. Hale Contracting Co. v. United N.M. Bank at
Albuquerque, 110 N.M. 712, 799 P.2d 581 (1990); Allsup v. Space, 69 N.M. 353, 362, 367


                                                5
P.2d 531, 537 (1961) (recognizing the equitable nature of a claim for restitution).
Furthermore, we recognize two types of equitable liens, one based on agreement, and the
other constituting a “remedial device, used to enforce a right to restitution in order to prevent
unjust enrichment.” Title Guar. & Ins. Co. v. Campbell, 106 N.M. 272, 277, 742 P.2d 8, 13
(Ct. App. 1987); see Caldwell v. Armstrong, 342 F.2d 485, 490 (10th Cir. 1965) (“An
equitable lien is a creature of equity, is based on the equitable doctrine of unjust enrichment,
and is the right to have a fund or specific property applied to the payment of a particular
debt.”).

{16} OBO asserts that the court’s invocation of an unjust enrichment theory of recovery
was improper because the parties’ relationships were governed by an express contract, the
unit operating agreement, and that unjust enrichment, as an equitable claim, may only be
invoked in the absence of an express contract or when grossly inequitable circumstances
require it. OBO notes that, as stated in United Properties Ltd. v. Walgreen Properties, Inc.,
2003-NMCA-140, ¶ 12, 134 N.M. 725, 82 P.3d 535, enforcement of an express contract is
guided by “a long-standing backdrop of New Mexico law enforcing contractual obligations
as they are written.”

{17} We agree with OBO that the unit operating agreement was an express contract. We
also agree that the contract was to be enforced as written in regard to contractual obligations
of the parties unless the court determined that equity should override the express contract.
“A court of equity . . . is bound by a contract as the parties have made it and has no authority
to substitute for it another and different agreement, and should afford relief only where
obviously there is fraud, real hardship, oppression, mistake, unconscionable results, and the
other grounds of righteousness, justice and morality.” Id. ¶ 31 (internal quotation marks and
citation omitted); Nearburg v. Yates Petroleum Corp., 1997-NMCA-069, ¶ 31, 123 N.M.
526, 943 P.2d 560 (stating that a court of equity should not interfere with a contract “unless
the court concludes that the policy favoring freedom of contract ought to give way to one of
the well-defined equitable exceptions, such as unconscionability, mistake, fraud, or
illegality”); see Restatement (First) of Restitution § 107(1) (1937) (“A person of full capacity
who, pursuant to a contract with another, has performed services or transferred property to
the other or otherwise has conferred a benefit upon him, is not entitled to compensation
therefor other than in accordance with the terms of such bargain, unless the transaction is
rescinded for fraud, mistake, duress, undue influence or illegality, or unless the other has
failed to perform his part of the bargain.”).

{18} Arena’s asserted claims were for breach of an express contract and to enforce a
contractual lien right contained in the contract. In considering contract breach issues,
Arena’s contract claims backfired. The district court expressly determined that it was Arena
that breached the contract and that Arena breached the contract in two separate ways. The
court expressly determined that OBO did not breach the contract. The court entered no
findings of fact or conclusions of law in regard either to overriding the policy favoring
freedom of contract or to any well-defined equitable exception. Nor did the court enter a
finding of fact or conclusion of law relating to establishment or enforcement of an equitable
lien and otherwise made no mention of such a remedy. The court gave no explanation as to
why it believed that it had the authority to disregard the parties’ contract and to rely on


                                               6
equity when, sua sponte, it injected the unjust enrichment theory of recovery into the case.
See Harbison v. Clark, 59 N.M. 332, 336-37, 284 P.2d 219, 222 (1955) (“It requires no
strained construction to hold that the defendant has pleaded an express agreement . . . . And
it is the rule that one may not plead an express contract and recover on an implied one.”).
The district court nowhere mentioned the existence of evidence in the record to support the
court’s finding or evaluative judgment of “unjust,” and we are not made aware of any such
evidence. Further, the court entered no findings of fact that in any way supported its
conclusion of unjust enrichment. The court supplied no basis for its invocation of the
equitable unjust enrichment theory of recovery in the face of the parties’ express contract.
Further, to the extent that Arena asserts entitlement to an equitable lien, that remedy suffers
from the same malady as Arena’s unjust enrichment claim—it cannot be pursued in the face
of the parties’ express contract.

{19} We reject Arena’s implication that the court evidently based its determination on
unconscionable conduct by OBO’s refusing to consent, taking no risk, paying no expenses,
and reaping the benefits. Again, the court made no findings in regard to any particular
unconscionable conduct on OBO’s part, and Arena’s characterization of the evidence is
disputed by OBO. We will not attempt to comb the record for all of the evidence bearing
on this question, which is Arena’s unperformed job, nor will we attempt to resolve what
appears to be a disputed factual issue. Kilgore v. Fuji Heavy Indus. Ltd., 2009-NMCA-078,
¶ 45, 146 N.M. 698, 213 P.3d 1127 (“[W]e will not comb the record to find evidence to
support a party’s position on appeal.”), cert. granted, 2009-NMCERT-007, 147 N.M. 363,
223 P.3d 360; Diaz v. McMahon, 112 N.M. 788, 791, 819 P.2d 1346, 1349 (Ct. App. 1991)
(“In reviewing an appeal from an order granting summary judgment, this [C]ourt does not
resolve disputed issues of fact[.]”). “We are not obligated to search the record on a party’s
behalf to locate support for propositions a party advances or representations of counsel as
to what occurred in the proceedings.” Muse v. Muse, 2009-NMCA-003, ¶ 42, 145 N.M. 451,
200 P.3d 104 (filed 2008); Murken v. Solv-Ex Corp., 2005-NMCA-137, ¶ 14, 138 N.M. 653,
124 P.3d 1192 (“[W]e decline to review . . . arguments to the extent that we would have to
comb the record to do so.”). Furthermore, Arena did not even submit requested findings of
fact on this matter.

{20} Given that Arena is not entitled to recovery, an unanswered question is whether OBO
is entitled to a credit to its account for the alleged unauthorized amounts charged against it
by Arena. OBO requests this Court to remand with instructions to the district court to
conduct further proceedings related to the accounting in order to grant OBO that relief. We
render no opinion on whether OBO is entitled to such relief. However, we think it correct
to remand for further proceedings to determine what relief, if any, is appropriate.

CONCLUSION

{21} The district court erred in invoking the unjust enrichment theory of recovery and in
granting relief to Arena under that theory. We, therefore, reverse the court’s amended
judgment insofar as it grants relief to Arena, recites grounds for granting relief to Arena, or
denies relief requested by OBO. We remand this case to the district court for further



                                              7
proceedings in connection with the accounting to determine whether OBO is entitled to relief
and, if so, in what amount.

{22}    IT IS SO ORDERED.

                                             ____________________________________
                                             JONATHAN B. SUTIN, Judge

WE CONCUR:

____________________________________
CYNTHIA A. FRY, Chief Judge

____________________________________
ROBERT E. ROBLES, Judge

Topic Index for Arena Resources Inc. v. OBO, Inc., Docket No. 29,241

CN                    CONTRACTS
CN-BR                 Breach

NR                    NATURAL RESOURCES
NR-OG                 Oil and Gas
NR-RO                 Royalties

RE                    REMEDIES
RE-EQ                 Equity
RE-UE                 Unjust Enrichment




                                             8